DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Baile Xie (Reg. No. 78,380) on August 23, 2022.

In the claim:
Please amend the claims 31, 33-34, 38, and 40 as follows: 
31. (Currently Amended) The non-transitory, computer-readable medium of claim 28, wherein the target object comprises an[[the]] address field used to maintain the address information of the asset object assigned to the target object.

33. (Currently Amended) The non-transitory, computer-readable medium of claim 28, wherein the operations further comprise: determining whether the asset transfer request satisfies the predetermined transfer rule; and in response to determining that the asset transfer request satisfies the predetermined transfer rule, deleting the address information from the target object and adding the address information to the asset-receiving object that corresponds to the asset object.

34. (Previously Presented) The non-transitory, computer-readable medium of claim 33, wherein the asset-receiving object is identified by the contract object based on the asset type of the asset object and corresponds to the asset object.

38. (Currently Amended) The computer-implemented system of claim 35, wherein the target object comprises an[[the]] address field used to maintain the address information of the asset object assigned to the target object.

40. (Currently Amended) The computer-implemented system of claim 35, further comprising: determining whether the asset transfer request satisfies the predetermined transfer rule; and 
in response to determining that the asset transfer request satisfies the predetermined transfer rule, deleting the address information from the target object and adding the address information to the asset-receiving object that corresponds to the asset object, wherein the asset-receiving object is identified by the contract object based on the asset type of the asset object and corresponds to the asset object.

Allowable Subject Matter
Claims 21-22, 24-29, 31-36, and 38-40 (renumbered as claims 1-17) are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167